United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2025
                                     ___________

Michael F. Jackson,                   *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
City of Sikeston Police Department,   * Eastern District of Missouri.
                                      *     [Unpublished]
             Appellee.                *
                                 ___________

                              Submitted: November 26, 2004
                                 Filed: November 30, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Michael F. Jackson appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action, the denial of his motion to amend to add other defendants, and the
denial of his motion for reconsideration. Having carefully reviewed the record, we
agree with the district court that the instant complaint is time-barred, and we also find
that the district court did not abuse its discretion in denying leave to amend because
the claims against the additional defendants would have been time-barred as well.
See Searcy v. Donelson, 204 F.3d 797, 799 (8th Cir.) (statute of limitations for § 1983

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
action is same as for personal-injury action in state where action accrued), cert.
denied, 531 U.S. 898 (2000); Mo. Rev. Stat. § 516.120(4) (2000) (statute of
limitations for personal injury action is 5 years). We also conclude that the district
court did not abuse its discretion in denying Jackson’s motion for reconsideration.
Accordingly, we affirm, and we also deny Jackson’s pending motion for judgment
and costs. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-